COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      City of Lake Jackson v. Adaway

Appellate case number:    01-22-00033-CV

Trial court case number: 95727-CV

Trial court:              239th District Court of Brazoria County


        The City of Lake Jackson’s Agreed Motion to Reschedule Oral Argument is granted, and
oral argument is hereby rescheduled to 1:30 p.m. on Monday, January 30, 2023.
       It is so ORDERED.

Justice’s signature: /s/ Gordon Goodman
                    Acting for the Court

Panel consists of Justices Goodman, Hightower, and Guerra.


Date: December 22, 2022